     Case 5:18-cr-00258-EJD Document 492-17 Filed 08/28/20 Page 1 of 3



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9

10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12

13                                  UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                       SAN JOSE DIVISION
16

17   UNITED STATES OF AMERICA,                    Case No. 18-CR-00258-EJD

18                     Plaintiff,                 DEFENDANT RAMESH “SUNNY”
                                                  BALWANI’S PROOF OF ELECTRONIC
19         v.                                     FILING AND SERVICE OF SEALED
                                                  EXHIBITS A, C, F–M, O, T, W, AND X
20   HOLMES, et al.,                              TO THE DECLARATION OF JEFFREY
                                                  B. COOPERSMITH IN SUPPORT OF
21                     Defendants.                MOTION TO DISMISS SECOND AND
                                                  THIRD SUPERSEDING INDICTMENTS
22
                                                  Judge:   Honorable Edward J. Davila
23

24

25

26

27

28

                                                              DEFENDANT B ALWANI ’S P ROOF OF ELECTRONIC F ILING &
                                                              S ERVICE OF S EALED EXHIBITS A, C, F–M, O, T, W, AND X
                                                                                          C ASE NO. 18-C R-00258-EJD
     Case 5:18-cr-00258-EJD Document 492-17 Filed 08/28/20 Page 2 of 3



 1          I, Lenny T. Patts, hereby certify as follows:

 2          I am more than eighteen years old and am not a party to this action. My business address

 3   is Orrick, Herrington & Sutcliffe LLP, 405 Howard Street, CA 94105. On this 28 th day of August

 4   2020, I filed and served the following document via email:

 5          •   SEALED Versions of Exhibits A, C, F–M, O, T, W, and X to the Declaration of
                Jeffrey B. Coopersmith in support of Mr. Balwani’s Motion to Dismiss Second and
 6
                Third Superseding Indictments Based on Pre-Indictment Delay
 7
     to the Court and the following counsel of record in the above-referenced matter:
 8
            Adriana Kratzman (Courtroom Deputy to Honorable Edward J. Davila)
 9
            Adriana_Kratzmann@cand.uscourts.gov
10          UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT
            San Jose Courthouse, Courtroom 4 - 5th Floor
11          280 South 1st Street, San Jose, CA 95113
12

13          Robert S. Leach
            robert.leach@usdoj.gov
14          Jeffrey Benjamin Schenk
            jeffrey.b.schenk@usdoj.gov
15          John Curtis Bostic
            john.bostic@usdoj.gov
16          Vanessa Ann Baehr-Jones
17          vanessa.baehr-jones@usdoj.gov
            UNITED STATES ATTORNEY'S OFFICE
18          NORTHERN DISTRICT OF CALIFORNIA
            1301 Clay Street, Suite 340S
19          Oakland, CA 94612
            Tel.: 510-637-3918
20          Fax: 510-637-3724
21

22          John D. Cline
            cline@johndclinelaw.com
23          LAW OFFICE OF JOHN D. CLINE
            235 Montgomery Street, Suite 1070
24
            San Francisco, CA 94104
25          Tel.: 415-322-8319
            Fax: 415-524-8265
26

27

28
                                                                  DEFENDANT B ALWANI ’S P ROOF OF ELECTRONIC F ILING &
                                                       1          S ERVICE OF S EALED EXHIBITS A, C, F–M, O, T, W, AND X
                                                                                              C ASE NO. 18-C R-00258-EJD
     Case 5:18-cr-00258-EJD Document 492-17 Filed 08/28/20 Page 3 of 3



 1          Kevin M. Downey
            kdowney@wc.com
 2          Amy Mason Saharia
 3          asaharia@wc.com
            Katherine A. Trefz
 4          ktrefz@wc.com
            Lance A. Wade
 5          lwade@wc.com
            Patrick J. Looby
 6          plooby@wc.com
 7          Seema Mittal Roper
            SMRoper@wc.com
 8          WILLIAMS AND CONNOLLY LLP
            725 12th St NW
 9          Washington, DC 20016
            Tel.: 202-434-5460
10
            Fax: 202-434-5029
11

12          I certify under penalty of perjury that the foregoing is true and correct. Executed on 28 th

13   day of August 2020, in San Francisco, California.

14

15                                                                                         ..
                                                               LENNY T. PATTS
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    DEFENDANT B ALWANI ’S P ROOF OF ELECTRONIC F ILING &
                                                      2             S ERVICE OF S EALED EXHIBITS A, C, F–M, O, T, W, AND X
                                                                                                C ASE NO. 18-C R-00258-EJD
